 In the Matter of MICHIGANPRODUCERS' DAIRY COMPANYandUNITEDDAIRY WORKERS, LOCAL No 83, C. I.O.Case No. 7-R-2173.-Decided May 16, 1946Mr. Donald I. Albaugh,of Detroit,Mich., for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich., for the C. I. O..Padway & Goldberg,byMr. I. E Goldberg,ofMilwaukee,Wis., forthe A. F. L.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Dairy Workers, Local No. 83,C. I. 0., herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees of MichiganProducers' Dairy Company, Sebawaing, Michigan, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Woodrow J. Sandler, Trial Examiner.The hearing was held at Detroit, Michigan, on April 1, 1946. The Com-pany, the C. I. 0., and International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 486, A. F. of L.,herein called the A. F. L., appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. At the hearing,the A. F. L. moved to dismiss the petition on the ground that (1) theCompany is not engaged in commerce within the meaning of the Act;(2) an existing contract between the Company and the A. F. L. is a barto the instant proceeding; and (3) the C. I. O. had made no demand tobargain prior to the filing of its petition. The motion was referred to theBoard by the Trial Examiner. For reasons stated hereinafter, the motionis hereby denied. The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed. All parties wereafforded opportunity to file briefs with the Board68 N L. R. B., No. 2.6 MICHIGAN PRODUCERS' DAIRY COMPANYUpon the entire record in the case, the Board makesthe following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY7Michigan Producers' Dairy Company is a Michigan corporation withprincipal offices in Adrian, Michigan, and plants located at Adrian, Stan-dish, and Sebawaing, Michigan. The Company is engaged in the manu-facture and production of sweet cream, non-fat dry milk solids, condensedskim milk, ice cream mix, and butter. The Company purchases all rawmilk and supplies used in its operations within the State of Michigan.During 1945 the total sales of its products was in excess of $5,600,000,of which amount 40 percent represented sales made to customers locatedoutside the State of Michigan. At its Sebawaing plant, the only one in-volved in this proceeding, the Company produces sweet cream and non-fat milk solids, or powdered milk. In 1945, the Company sold in excess of$530,000 worth of powdered milk, or about 98 percent of the total quan-tity produced at the Sebawaing plant, to concerns engaged in interstatecommerce.We find, contrary to the contention of the A. F. L., that the Companyis engaged in commerce within the meaning of the National Labor Rela-tions Act.IITHE ORGANIZATIONS INVOLVEDUnited Dairy Workers, Local No. 83, is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to membershipemployees of the Company.International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 486, is a labor organization, affiliated withthe American Federation of Labor, admitting to membership employeesof the Company.IIITHE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of the Company's employ-ees.The Company and the A. F. L. assert that an existing contract con-stitutes a bar to this proceeding.On January 1, 1945, the Company and the A. F. L. executed a 1-yearcollective bargaining contract which contained a provision that it wouldbe automatically renewed from year to year thereafter, unless either partygave notice in writing at least 30 days prior to any expiration date of a 8DECISIONSOF NATIONALLABOR RELATIONS BOARDdesire to terminate the agreement. On November 27, 1945, more than 30days prior to the first anniversary date of the contract, the C. I. O. filedwith the Board a petition for investigation and certification of representa-tives under Section 9 (c) of the Act. Inasmuch as the C. I. O.'s petitionwas filed prior to the operative date of the automatic renewal clause, wefind that the contract is not a bar to this proceeding.'A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. O. represents a substantial number of employeesin the unit hereinafter found appropriate .2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are generally agreed that the appropriate unit should con-sist of all production and maintenance employees of the Company at itsSebawaing, Michigan, plant, including truck drivers, but excluding officeand clerical employees, and all supervisory employees. However, they arein disagreement as to the inclusion or exclusion of the plant superin-tendent; the Company and the A. F. L. would include him, whereas theC. I. O. would exclude him.The Company employs as supervisors one plant superintendent andone plant manager. Under the general supervision of the plant manager,the plant superintendent is in charge of a group of about eight employees.In addition to directing the work of these employees, the plant superinten-dent assists the plant manager in laying out the work for all employeesin the plant and also substitutes for the latter with full authority andresponsibility during the manager's absence from the plant. Although theplant superintendent spends a substantial part of his time in manualwork, it appears that he has the power effectively to recommend a changein the status of his subordinates. Accordingly, we find that the plantsuperintendent is a supervisor within the Board's customary definition.We shall, therefore, exclude him from the unit.'SeeMatterof E. I.du Pont de Nemours& Co,64N. L. R. B.1517;Matter of PortlandLumber Mills,56N. L.R B 1336;Matter of MillB,Inc., 40 N L R B 346.The C.I.O. alleged that it sent a telegramto the Company, in which itrequested recog-nition as exclusive bargaining representativeof the Company's productionand maintenanceemployees, prior to the date on which it filed its petition,whereas theA. F L contended thata demand to bargain had not been made. Neither the telegram, nor a copy thereof, was producedas evidence.However, it is unnecessary to make a determination concerning the receipt of thetelegram inasmuch as the C. I. O.'s petition was timely filed' The Field Examiner reported that the C.IO. submitted 14 cards bearing the names ofemployees listed on the Company'spay roll of January26, 1946 TheA F. L. relies uponitscontractwith the Company as evidence of its interest in this proceeding.There areapproximately 24 employees in the appropriate unit. MICHIGAN PRODUCERS' DAIRY COMPANY9We find that all production and maintenance employees of the Com-pany at its Sebawaing, Michigan, plant, including truck drivers, but ex-cluding office and clerical employees, the plant superintendent, and allother supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved byan electionby secret ballotamongthe employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Michigan Producers' DairyCompany, Sebawaing, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,amongemployees in theunit found appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including employ-ees in the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstated priorto the date of the election,to determinewhether they desire to be repre-sented by United Dairy Workers, Local No. 83, C. I. 0., or by Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local 486, A. F. of L., for the purposesof collec-tive bargaining,or by neither.CHAIRMAN HERZOG took no part in the considerationof the aboveDecision and Direction of Election.